EXHIBIT SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT Among OMEGA HEALTHCARE INVESTORS, INC. THE LESSOR ENTITIES IDENTIFIED ON THE SIGNATURE PAGE HEREOF THE LESSEE ENTITIES IDENTIFIED ON THE SIGNATURE PAGE HEREOF AND THE GUARANTOR ENTITIES IDENTIFIED ON THE SIGNATURE PAGE HEREOF Dated As Of February 1, 2008 TABLE OF CONTENTS ARTICLE I 2 1.1 LEASE 2 1.2 SINGLE, INDIVISIBLE LEASE 3 1.3 JOINT AND SEVERAL OBLIGATION 4 1.4 TERM 4 1.5 OPTIONS TO RENEW 4 ARTICLE II 6 2.1 DEFINITIONS 6 ARTICLE III 16 3.1 RENT 16 3.2 ADDITIONAL CHARGES 16 3.3 LATE CHARGE 16 3.4 METHOD OF PAYMENT OF RENT 17 3.5 NET LEASE 17 3.6 LIMITATION ON COUNTERCLAIM 17 3.7 FUTURE TRANSITION OF CERTAIN ADDITIONAL FACILITIES. 17 ARTICLE IV 19 4.1 PAYMENT OF IMPOSITIONS 19 4.2 NOTICE OF IMPOSITIONS 20 4.3 ADJUSTMENT OF IMPOSITIONS 21 4.4 UTILITY CHARGES 21 4.5 INSURANCE PREMIUMS 21 ARTICLE V 21 5.1 NO TERMINATION, ABATEMENT, ETC. 21 ARTICLE VI 21 6.1 OWNERSHIP OF THE LEASED PROPERTIES 21 6.2 LESSOR’S PERSONAL PROPERTY 22 6.3 LESSEE’S PERSONAL PROPERTY 22 6.4 GRANT OF SECURITY INTEREST IN LESSEE’S PERSONAL PROPERTY 23 ARTICLE VII 23 7.1 CONDITION OF THE LEASED PROPERTIES 23 7.2 USE OF LEASED PROPERTIES 23 7.3 CERTAIN ENVIRONMENTAL MATTERS 24 ARTICLE VIII 30 i 8.1 REPRESENTATIONS AND WARRANTIES OF LESSEE AND SUN 30 8.2 REPRESENTATIONS AND WARRANTIES OF LESSOR 31 8.3 LIMITATION ON REMEDIES 33 8.4 COMPLIANCE WITH LEGAL AND INSURANCE REQUIREMENTS 33 8.5 LEGAL REQUIREMENT COVENANTS 33 8.6 CERTAIN COVENANTS REGARDING MANAGEMENT 33 ARTICLE IX 34 9.1 MAINTENANCE AND REPAIR 34 9.2 ENCROACHMENTS, RESTRICTIONS, ETC. 36 9.3 FACILITY IMPROVEMENTS 37 ARTICLE X 37 10.1 CONSTRUCTION OF ALTERATIONS AND ADDITIONS TO THE LEASED PROPERTIES 37 ARTICLE XI 38 11.1 LIENS 38 ARTICLE XII 38 12.1 PERMITTED CONTESTS 38 12.2 LESSOR’S REQUIREMENT FOR DEPOSITS 39 ARTICLE XIII 40 13.1 GENERAL INSURANCE REQUIREMENTS 40 13.2 REPLACEMENT COST 41 13.3 ADDITIONAL INSURANCE 42 13.4 WAIVER OF SUBROGATION 42 13.5 FORM SATISFACTORY, ETC. 42 13.6 INCREASE IN LIMITS 43 13.7 BLANKET POLICY 43 13.8 NO SEPARATE INSURANCE 43 ARTICLE XIV 44 14.1 INSURANCE PROCEEDS 44 14.2 RESTORATION IN THE EVENT OF DAMAGE OR DESTRUCTIONCOVERED BY INSURANCE 44 14.3 RESTORATION IN THE EVENT OF DAMAGE OR DESTRUCTION NOT COVERED BY INSURANCE 45 14.4 LESSEE’S PROPERTY 45 14.5 RESTORATION OF LESSEE’S PROPERTY 45 14.6 DAMAGE NEAR END OF TERM 45 14.7 WAIVER 46 14.8 PROCEDURE FOR DISBURSEMENT OF INSURANCE PROCEEDS EQUAL TO OR GREATER THAN THE SELF-ADMINISTERED AMOUNT 46 14.9 INSURANCE PROCEEDS PAID TO FACILITY MORTGAGEE 47 14.10 TERMINATION OF MASTER LEASE; ABATEMENT OF RENT 47 ARTICLE XV 48 ii 15.1 CONDEMNATION ARTICLE DEFINITIONS 48 15.2 PARTIES’ RIGHTS AND OBLIGATIONS 48 15.3 TOTAL TAKING 48 15.4 ALLOCATION OF PORTION OF AWARD 48 15.5 PARTIAL TAKING 49 15.6 TEMPORARY TAKING 50 15.7 CONDEMNATION AWARDS PAID TO FACILITY MORTGAGEE 50 ARTICLE XVI 51 16.1 EVENTS OF DEFAULT 51 16.2 CERTAIN REMEDIES 54 16.3 DAMAGES 54 16.4 WAIVER 55 16.5 APPLICATION OF FUNDS 55 16.6 AVAILABILITY OF REMEDIES 55 ARTICLE XVII 55 17.1 RIGHTS TO CURE DEFAULT 55 ARTICLE XVIII 56 18.1 HOLDING OVER 56 18.2 CONTINUING CLEAN-UP 57 18.3 POST TERMINATION TRANSITION 57 18.4 INDEMNITY 57 ARTICLE XIX 57 19.1 SUBORDINATION 57 19.2 ATTORNMENT 58 19.3 ESTOPPEL CERTIFICATE 58 ARTICLE XX 59 20.1 RISK OF LOSS 59 ARTICLE XXI 59 21.1 LESSEE INDEMNIFICATION 59 21.2 LESSOR INDEMNIFICATION 59 21.3 SURVIVAL 60 ARTICLE XXII 60 22.1 GENERAL PROHIBITION AGAINST ASSIGNMENT 60 22.2 CORPORATE OR PARTNERSHIP TRANSACTIONS 60 22.3 SUBORDINATION AND ATTORNMENT 61 22.4 SUBLEASE LIMITATION 61 ARTICLE XXIII 61 23.1 OFFICER’S CERTIFICATES AND FINANCIAL STATEMENTS 61 23.2 PUBLIC OFFERING INFORMATION 63 23.3 LESSOR’S OBLIGATIONS 63 iii ARTICLE XXIV 64 24.1 LESSOR’S RIGHT TO INSPECT 64 ARTICLE XXV 64 25.1 NO WAIVER 64 ARTICLE XXVI 64 26.1 REMEDIES CUMULATIVE 64 ARTICLE XXVII 64 27.1 ACCEPTANCE OF SURRENDER 64 ARTICLE XXVIII 64 28.1 NO MERGER OF TITLE 64 28.2 NO PARTNERSHIP 64 ARTICLE XXIX 65 29.1 CONVEYANCE BY LESSOR 65 ARTICLE XXX 65 30.1 QUIET ENJOYMENT 65 ARTICLE XXXI 65 31.1 NOTICES 65 ARTICLE XXXII 66 32.1 RIGHT OF FIRST OPPORTUNITY 66 32.2 APPRAISERS 67 ARTICLE XXXIII 68 33.1 BREACH BY LESSOR 68 33.2 COMPLIANCE WITH FACILITY MORTGAGES 68 ARTICLE XXXIV 68 34.1 FACILITY TRADE NAMES 68 34.2 TRANSFER OF OPERATIONAL CONTROL OF THE FACILITIES 69 34.3 INTANGIBLES AND PERSONAL PROPERTY 70 ARTICLE XXXV 70 35.1 ARBITRATION 70 ARTICLE XXXVI 71 36.1 INDEMNIFICATION OF LESSOR 71 36.2 INDEMNIFICATION OF SUN 71 36.3 CONDUCT OF CLAIMS 72 ARTICLE XXXVII 72 iv 37.1 SURVIVAL, CHOICE OF LAW 72 37.2 LIMITATION ON RECOVERY 73 37.3 CONSENTS 73 37.4 COUNTERPARTS 73 37.5 OPTIONS PERSONAL 73 37.6 RIGHTS CUMULATIVE 73 37.7 ENTIRE AGREEMENT 73 37.8 AMENDMENT IN WRITING 74 37.9 SEVERABILITY 74 37.10 SUCCESSORS 74 37.11 TIME OF THE ESSENCE 74 ARTICLE XXXVIII 74 38.1 COMMISSIONS 74 ARTICLE XXXIX 75 39.1 MEMORANDUM OF LEASE 75 ARTICLE XL 75 40.1 SECURITY DEPOSIT 75 40.2 APPLICATION OF SECURITY DEPOSIT 75 40.3 TRANSFER OF SECURITY DEPOSIT 76 v THIS SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT (this “Master Lease”), is made and entered into on this 1st day of February, 2008 (the “Effective Date”) by and among the lessor entities identified on the signature page hereof (collectively, the “Lessor,” and where the context requires, each, a “Lessor”), the lessee entities listed on the signature page hereof (collectively, jointly and severally, the “Lessee,” and where the context requires, each, a “Lessee”), OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation (“Omega”), and the guarantor entities identified on the signature page hereof (each a “Guarantor” and collectively, the “Guarantors”). RECITALS The circumstances underlying the execution of this Master Lease are as follows: A.Capitalized terms used in this Master Lease and not otherwise defined herein are defined in Article II hereof. B.Pursuant to an Amended and Restated Master Lease Agreement dated as of March 1, 2004, but effective as of December 1, 2003, as amended by a First Amendment to Amended and Restated Master Lease Agreement, Amended and Restated Security Agreement and Amended and Restated Guaranty dated as of December 1, 2004 (the “Original Sun Master Lease”), a Second Amendment to Amended and Restated Master Lease Agreement, Amended and Restated Security Agreement and Amended and Restated Guaranty dated as of March 16, 2005, a Third Amendment to Amended and Restated Master Lease Agreement, Amended and Restated Security Agreement and Amended and Restated Guaranty dated as of December 9, 2005, and a Fourth Amendment to Amended and Restated Master Lease Agreement, Amended and Restated Security
